DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
At the following locations, please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
In claim 20, change “wherein epitaxially growing a capping layer” to “wherein epitaxially growing the capping layer”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 3, 6-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0079076 A1 (“Sheen”) in view of US 2005/0077553 A1 (“Kim”).
Sheen teaches:
1. A method (see Figs. 2A-2F and associated text) comprising: 
a fin 208 extending from a substrate 200, the fin being surrounded by an isolation region 210; 
etching the isolation region to expose sidewalls of the fin (e.g. plasma etch, see para 49-50, evolution from Fig. 2B to Fig. 2C); 

    PNG
    media_image1.png
    216
    352
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    389
    media_image2.png
    Greyscale


(this may reasonably be interpreted in multiple ways; one way is as the disclosed “secondary etch”, which widens width of hole from W1 to W2; the secondary etching is applied to the structure of Fig. 2C so operates on the top and sidewalls, see para 51 and Fig. 2D; another way is as the “baking” and/or ”dry cleaning” that occurs between Figs. 2D and 2E, see para 53-54); and 

    PNG
    media_image3.png
    232
    390
    media_image3.png
    Greyscale

after performing the surface treatment process, epitaxially growing a capping layer 230 on the top surface and the exposed sidewalls of the fin (para 52-Fig. 2E).  

    PNG
    media_image4.png
    219
    352
    media_image4.png
    Greyscale


implanting dopants into a fin extending from a substrate, the fin being surrounded by an isolation region; after the implanting dopants into the fin, etching the isolation region to expose sidewalls of the fin.
Kim teaches implanting dopants 210 (Fig. 5) into a fin (one or more of 120, 180R, 180L) extending from a substrate 100, the fin being surrounded by an isolation region 200; after the implanting dopants into the fin, etching (Fig. 6) the isolation region to expose sidewalls of the fin.

    PNG
    media_image5.png
    570
    352
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim to the invention of Sheen. 

Sheen and Kim together further teach and/or suggest as obvious to one of ordinary skill in the art:

3. The method of claim 1, wherein the implanting dopants into the fin comprises implanting n-type or p-type impurities into the fin (there are only two types of impurities, n and p; thus, because Kim teaches impurities, the impurities are necessarily n or p type).  

6. The method of claim 1, further comprising forming a gate dielectric 242 over the fin and forming a gate electrode 244 over the gate dielectric.  

    PNG
    media_image6.png
    272
    347
    media_image6.png
    Greyscale

7. The method of claim 6, wherein the gate dielectric is in physical contact with the capping layer and the fin (Fig. 2F).  


10. A method comprising: 
forming a fin 208 over a substrate 200; 
forming an isolation region 210 over the substrate, the isolation region surrounding the fin; 
etching the isolation region to expose a first portion of the fin (e.g. plasma etch, see para 49-50, evolution from Fig. 2B to Fig. 2C); 
treating the first portion of the fin with a dry etch process (”dry cleaning” that occurs between Figs. 2D and 2E, see para 53-54); and 
after treating the first portion of the fin, epitaxially growing a capping layer 230 on a top surface and sidewalls of the first portion of the fin (para 52-Fig. 2E).  

Sheen does not explicitly teach: implanting dopants into the fin; and after implanting dopants into the fin, etching the isolation region to expose a first portion of the fin.
Kim teaches implanting dopants 210 (Fig. 5) into a fin (one or more of 120, 180R, 180L); and after implanting dopants into the fin, etching (Fig. 6) the isolation region to expose a first portion of the fin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim to the invention of Sheen. The motivation to do so is that the combination produces the predictable results of doping the fins to have a desired impurity type and concentration profile (para 37). 



11. The method of claim 10 further comprising: 
forming a gate dielectric 242 on the capping layer; and 
forming a gate electrode 244 on the gate dielectric.  

12. The method of claim 11 further comprising: 
forming a source region (para 57) in the fin; and 
forming a drain region (para 57) in the fin, the source region being on an opposite side of the gate electrode than the drain region (“both sides of the gate”, para 57), 
the capping layer extending across the top surface of the fin from the source region to the drain region (see Fig. 1 for top view; in Fig. 2F, the capping layer is on the top of the fin; the deposition process disclosed in para 52 makes it clear that there is no mask covering the fin so that the layer 230 would extend over the entirety of the top of the fin).  

13. The method of claim 10, wherein a bottom surface of the capping layer adjoins a top surface of the isolation region (Fig. 2F).  








Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0079076 A1 (“Sheen”) in view of US 2005/0077553 A1 (“Kim”) and US 2013/0005127 A1 (“Yin”).
Re claim 2, Sheen and Kim teaches claims 1, but not wherein the performing the surface treatment process comprises performing a dry etch process on the exposed sidewalls and the top surface of the fin, the dry etch process comprising an etchant gas of hydrogen chloride (HCl) or chlorine (Cl2). Yin teaches wherein the performing the surface treatment process comprises performing a dry etch process on the fin, the dry etch process comprising an etchant gas of hydrogen chloride (HCl) or chlorine (Cl2) (para 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Yin to the invention of Sheen. The motivation to do so is that the combination produces the predictable results of isotropically etching the fin under known process conditions such as gas flow rate, RF power, etc. (para 56).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0079076 A1 (“Sheen”) in view of US 2005/0077553 A1 (“Kim”) and US 2007/0218635 A1 (“Seliskar”).
Re claim 4, Sheen and Kim teaches claims 1 and 3, as discussed above, but do not explicitly teach performing a pre-amorphization implant process before the implanting dopants into the fin, wherein the performing the pre-amorphization implant process comprises implanting germanium, carbon, fluorine, or indium into the fin. 
Seliskar teaches: performing a pre-amorphization implant process before the implanting dopants into the fin, wherein the performing the pre-amorphization implant process comprises implanting germanium, carbon, fluorine, or indium into the fin (para 116, wherein Ge impurities pre-amorphize the fin before boron is used; the impurities are said to be “implanted” in e.g. para 35, 116, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Seliskar to the invention of Sheen. The motivation to do so is that the combination produces the predictable results of pre-amorphizing in order to “tie-up the boron during subsequent anneal steps” so as to better control the location of dopants.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0079076 A1 (“Sheen”) in view of US 2005/0077553 A1 (“Kim”) and US 2011/0210404 A1 (“Su”).
Re claim 4, Sheen and Kim teach claims 1, but not explicitly wherein the capping layer has a material composition the same as a material composition of the fin.

For example, Su teaches wherein the wafer/substrate 20 is silicon (para 14), the fin is made from 20, and wherein an epitaxial capping layer 38 is made from the same material as the fin (para 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Su to the invention of Sheen. The motivation to do so is that the combination produces the predictable results of pre-forming epitaxial facets 38 on the source/drain regions (para 19) in order to increase their volumes to make it easier to land contact plugs thereon (para 3).
Furthermore, Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0079076 A1 (“Sheen”) in view of US 2005/0077553 A1 (“Kim”), US 2010/0276761 A1 (“Tung”), and US 2011/0210404 A1 (“Su”).
Re claim 4, Sheen and Kim teaches claim 10, but not wherein implanting dopants into the fin causes twin plane defects in the fin, the capping layer being grown over the twin plane defects.  
However, Tung teaches implanting the semiconductor fin with dopants (para 5, 48, 52) to dope the substrate to either have a p-type or n-type background impurity (para 48) and/or dope source and drain regions (para 5, 52), analogous to the teachings of Kim. Furthermore, Tung teaches wherein the implanting the semiconductor fin with dopants causes defects (para 5) in the semiconductor fin, wherein the capping layer is formed over the defects. Tung does not describe the defects in detail, so does not disclose that they are twin plane defects. Tsai teaches that when implanting source and drain regions, twin boundary defects may be formed (para 3, 21,23). Thus, one of ordinary skill in the art at the time of invention would have realized that the defects discussed in Tung could be multiple types of defects, including twin plane defects, because they are one type of well known defect, and they are known to be caused in source and drain regions of finFETs caused by implantation (para 3).
	Thus, one of ordinary skill in the art would have expected that the capping layer of Sheen would have been formed over tin plane defects in combination with Kim. 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0079076 A1 (“Sheen”) in view of US 2005/0077553 A1 (“Kim”), US 2010/0276761 A1 (“Tung”).
Sheen and Kim teach claim 10, and further teach:
forming a second semiconductor fin on the substrate (Fig. 2A), before implanting dopants into the semiconductor fin (the fins are formed implanting into the fins in Kim), the isolation region surrounding the second semiconductor fin (Sheen, Figs. 1 and 2A, the isolation regions surround the fins), the isolation region contacting opposite sidewalls of both the semiconductor fin and the second semiconductor fin (Sheen, Figs. 1 and 2A, the isolation regions surround the fins and contact the sidewalls thereof).

Sheen and Kim do not explicitly teach: before forming a fin over the substrate, doping the substrate with dopants; and forming a second semiconductor fin on the doped substrate. 

Tung teaches: before forming a fin over the substrate, doping the substrate with dopants (para 48, wherein the substrate is doped with p-type or n-type impurities). Tung teaches forming fins from 20 (para 50-51), patterning the substrate to form a second fin (two are shown in Figs. 5-6 before implanting dopants), the isolation region surrounding the second fin (Figs. 5-6), the isolation region contacting opposite sidewalls of both the fin and the second fin (see Figs. 5-6). Thus in combination, Sheen, Kim, and Tung would teach and/or suggest as obvious the whole claim. 
.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0079076 A1 (“Sheen”) in view of US 2005/0077553 A1 (“Kim”) and US 2014/0106523 A1 (“Koldiaev”).
Re claim 16, Sheen and Kim teach claim 10, but not after implanting dopants into the fin and before etching the isolation region, performing an anneal process on the fin.  
Koldiaev teaches after implanting dopants into the fin and before etching the isolation region, performing an anneal process on the fin (Fig. 6, steps 300P, 400P, and 500P).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Koldiaev to the invention of Sheen. The motivation to do so is that the combination produces the predictable results of allowing for the doping of the source and drain regions, along with the appropriate . 


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0079076 A1 (“Sheen”) in view of 2010/0276761 A1 (“Tung”) and US 2011/0210404 A1 (“Su”).

Re claim 17, Sheen teaches:
17. A method comprising: 
forming a fin 208 on a substrate 200; 
forming an isolation region 210 on the substrate, the isolation region surrounding the fin; 
epitaxially growing a capping layer 230 on a top surface and sidewalls of the fin,; and 
after epitaxially growing the capping layer, forming a gate structure (242 and/or 244) on the capping layer.  

Sheen does not teach implanting the fin with dopants, the implanting the fin with dopants causing twin plane defects in the fin; the capping layer being grown over the twin plane defects.
Tung teaches implanting the semiconductor fin with dopants (para 5, 48, 52). It would have been obvious to one of ordinary skill in the art before the effective filing date 
Furthermore, Tung teaches wherein the implanting the semiconductor fin with dopants causes defects (para 5) in the semiconductor fin, wherein the capping layer is formed over the defects. Tung does not describe the defects in detail, so does not disclose that they are twin plane defects. Tsai teaches that when implanting source and drain regions, twin boundary defects may be formed (para 3, 21,23). Thus, one of ordinary skill in the art at the time of invention would have realized that the defects discussed in Tung could be multiple types of defects, including twin plane defects, because they are one type of well known defect, and they are known to be caused in source and drain regions of finFETs caused by implantation (para 3).
	Thus, one of ordinary skill in the art would have expected that the capping layer of Sheen would have been formed over tin plane defects in combination with Tung. 

	Sheen, Tung, and Su together teach and/or suggest as obvious to one of ordinary skill in the art:

18. The method of claim 17, wherein a bottom surface of the capping layer adjoins a top surface of the isolation region (Sheen, Fig. 2F).


forming a source region (para 57) in the fin; and 
forming a drain region (para 57) in the fin, 
the gate structure being interposed between the drain region and the source region, the capping layer extending across the top surface of the fin from the source region to the drain region (see Fig. 1 for top view; in Fig. 2F, the capping layer is on the top of the fin; the deposition process disclosed in para 52 makes it clear that there is no mask covering the fin so that the layer 230 would extend over the entirety of the top of the fin from source region to drain region).  

20. The method of claim 17, wherein epitaxially growing a capping layer on the top surface and sidewalls of the fin comprises homoepitaxially growing the capping layer from the top surface and sidewalls of the fin (see below).

In Sheen, 230 may be silicon, see para 52; the fin is made from 200, which is merely disclosed as being semiconducting. It is very well known that wafers are often made from silicon, so that the fin would be silicon, and thus the epitaxy to form 230 is homoepitaxy.
For example, Su teaches wherein the wafer/substrate 20 is silicon (para 14), the fin is made from 20, and wherein an epitaxial capping layer 38 is made from the same material as the fin (para 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Su to the invention of Sheen. 
Furthermore, Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-20 of U.S. Patent No. 9520502. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in equivalent phrasing, with 16/570409 being merely broader than 9520502. See the details shown in the following table, wherein the underlined portions denote the differences. In 16/570409, “doping” implies that the fins are semiconducting. It is well known that “substrates” used to form finFETs are doped wafers. It is also well known that the main way to recess an isolation region is some type of etching. The differences would have been obvious to one of ordinary skill in the art to provide, with the predictable results of doping a substrate in order so that it is a doped semiconductor wafer that has enough carriers to enable the finFET to operate, and to conduct the recessing by etching so that the surface of the isolation may be below the un-effected surface of the fin.
16/570409
PN 9520502 (app. 14/054595)
1. A method comprising: 





implanting dopants into a fin extending from a substrate, the fin being surrounded by an isolation region; 





after the implanting dopants into the fin, etching the isolation region to expose sidewalls of the fin; 




performing a surface treatment process on the exposed sidewalls and a top surface of the fin; and 




after performing the surface treatment process, epitaxially growing a capping layer on the top surface and the exposed sidewalls of the fin.  


forming a semiconductor fin on a doped substrate; 
forming an isolation region on the doped substrate, the isolation region surrounding the semiconductor fin; 
implanting dopants into the semiconductor fin; 


after implanting dopants into the semiconductor fin, recessing the isolation region to expose at least a portion of the semiconductor fin; 

performing a dry etch process on the exposed portion of the semiconductor fin; 


after performing the dry etch process, epitaxially growing a capping layer on a top surface and sidewalls of the semiconductor fin; 

forming a gate dielectric on the capping layer; 
forming a gate electrode on the gate dielectric; 
forming a source region in the semiconductor fin; and 
forming a drain region in the semiconductor fin, the source region being on an opposite side of the gate electrode than the drain region, the capping layer extending across the top surface of the semiconductor fin from the source region to the drain region. 



No explicit claim limitation matches this; however, all impurities are either n- or p- type, and thus the claimed dopants in claim 16 meet this limitation. 
6. The method of claim 1, further comprising forming a gate dielectric over the fin and forming a gate electrode over the gate dielectric.  

See limitations in claim 16


Claims 10-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 9520502. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in equivalent phrasing, with 16/570409 being merely broader than 9520502. See the details shown in the following table, wherein the underlined portions denote the differences. In 16/570409, “doping” implies that the fins are semiconducting. It is well known that “substrates” used to form finFETs are doped .

16/570409
PN 9520502 (app. 14/054595)
10. A method comprising: 

forming a fin over a substrate; 



forming an isolation region over the substrate, the isolation region surrounding the fin; 




implanting dopants into the fin; 



after implanting dopants into the fin, etching the isolation region to expose a first portion of the fin; 




treating the first portion of the fin with a dry etch process; and 



after treating the first portion of the fin, epitaxially growing a capping layer on a top surface and sidewalls of the first portion of the fin.  


forming a semiconductor fin on a doped substrate; 

forming an isolation region on the doped substrate, the isolation region surrounding the semiconductor fin; 

implanting dopants into the semiconductor fin; 

after implanting dopants into the semiconductor fin, recessing the isolation region to expose at 

performing a dry etch process on the exposed portion of the semiconductor fin; 

after performing the dry etch process, epitaxially growing a capping layer on a top surface and sidewalls of the semiconductor fin; 

forming a gate dielectric on the capping layer; 
forming a gate electrode on the gate dielectric; 
forming a source region in the semiconductor fin; and 
forming a drain region in the semiconductor fin, the source region being on an opposite side of the gate electrode than the drain region, the capping layer extending across the top surface of the semiconductor fin from the source region to the drain region. 


forming a gate dielectric on the capping layer; and 
forming a gate electrode on the gate dielectric.  

 See limitations in claim 16
12. The method of claim 11 further comprising: 
forming a source region in the fin; and 
forming a drain region in the fin, the source region being on an opposite side of the gate electrode than the drain region, 
the capping layer extending across the top surface of the fin from the source region to the drain region.  

See limitations in claim 16
13. The method of claim 10, wherein a bottom surface of the capping layer adjoins a top surface of the isolation region.  

    18. The method of claim 16, wherein a bottom surface of the capping layer adjoins a top surface of the isolation region. 



    17. The method of claim 16, wherein the implanting dopants into the semiconductor fin causes twin plane defects in the semiconductor fin, wherein the capping layer is epitaxially grown over the twin plane defects. 

16. The method of claim 10 further comprising: 
after implanting dopants into the fin and before etching the isolation region, performing an anneal process on the fin.  

    19. The method of claim 16 further comprising: after implanting dopants into the semiconductor fin and before recessing the isolation region, performing an anneal process on the semiconductor fin. 



Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9520502. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in equivalent phrasing, with 16/570409 being merely broader than 9520502. See the details shown in the following table, wherein the underlined portions denote the differences. It is well known that “substrates” used to form finFETs are doped wafers. The differences would have been obvious to one of ordinary skill in the art to provide, with the predictable results of doping a substrate in order so that it is a doped semiconductor wafer that has enough carriers to enable the finFET to operate.

16/570409
PN 9520502 (app. 14/054595)
17. A method comprising: 



forming a fin on a substrate; 


forming an isolation region on the substrate, the isolation region surrounding the fin; 


implanting the fin with dopants, the implanting the fin with dopants causing twin plane defects in the fin; 









epitaxially growing a capping layer on a top surface and sidewalls of the fin, the capping layer being grown over the twin plane defects; and 








after epitaxially growing the capping layer, forming a gate structure on the capping layer.  


doping a substrate with dopants; 
forming a semiconductor fin on the doped substrate; 

forming an isolation region on the doped substrate, the isolation region surrounding the semiconductor fin; 

implanting dopants into the semiconductor fin, the implanting dopants into the semiconductor fin causing twin plane defects in the semiconductor fin; 


after implanting dopants into the semiconductor fin, recessing the isolation region to expose an upper portion of the semiconductor fin; and 

epitaxially growing a capping layer on a top surface and sidewalls of the semiconductor fin, the top surface and sidewalls being on the upper portion of the semiconductor fin, 

the capping layer being a homoepitaxial structure, 


    10. The method of claim 7 further comprising: forming a gate dielectric on the capping layer; and forming a gate electrode on the gate dielectric. 




Furthermore, each of 16/570409 and 9520502 contain three independent claims and about 20 total claims. They each mix and match limitations from a similar overall process. Other claims that are not explicitly discussed above in 16/570409 are probably rejectable over 9520502, especially in view of secondary references, including those discussed in the 103 rejections above. 


Allowable Subject Matter
Claim(s) 5 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 5 or 8, including:

5. The method of claim 3, 
further comprising annealing the fin after the implanting dopants into the fin, 
wherein the annealing the fin and the implanting dopants into the fin form twin plane defects in the fin, wherein the twin plane defects occur at a (111) crystal orientation.  

8. The method of claim 7, wherein the gate electrode is in physical contact with the isolation region.



Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819